Exhibit 10.6

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of April 7,
2015 by IREIT SHREWSBURY WHITE CITY, L.L.C., a Delaware limited liability
company with offices located at c/o Inland Real Estate Income Trust, Inc., 2901
Butterfield Road, Oak Brook, IL 60523 ("Borrower"), INLAND REAL ESTATE INCOME
TRUST, INC. (“Guarantor” and together with Borrower sometimes referred to herein
as “Indemnitor”), in favor of SANTANDER BANK, N.A. with offices at 75 State
Street, Boston, MA 02109 (“Lender”).

RECITALS

A. The Borrower is the present owner of certain real property located at 20-50,
70, 84, 88-120 Boston Turnpike and 21 South Quinsigamond Avenue, Shrewsbury, MA
(the “Property”);

B. Borrower has executed and delivered to Lender a certain Term Note of even
date herewith (the “Note”) in the original stated principal sum of FORTY-NINE
MILLION FOUR HUNDRED THOUSAND AND 00/100 ($49,400,000.00) DOLLARS, payable to
Lender, evidencing a loan (the “Loan”) from Lender to Borrower, which is secured
or evidenced by, inter alia (i) a Mortgage and Security Agreement and Financing
Statement (the “Mortgage”) of even date, (ii) a Collateral Assignment of
Lessor’s Interest in Leases, Rents and Profits of even date, (iii) a Loan
Agreement of even date, and (iv) a Collateral Assignment of Interest Rate
Agreement. Such documents, together with any other documents, instruments and
agreements entered into in connection with the Loan shall hereinafter be
referred to collectively as the “Loan Documents.”

C. The Guarantor is an affiliate and/or has an ownership interest directly or
indirectly in Borrower, or will otherwise recognize an economic benefit from the
Loan.

D. As a condition precedent to funding the Loan, Lender requires the execution
of this Agreement.

AGREEMENT

NOW THEREFORE, in order to induce Lender to enter into the Loan and to disburse
the proceeds of the Loan, and in consideration of the matters described in the
foregoing recitals, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the undersigned agree with
Lender as follows:

1.               Recitals. The Recitals are incorporated into the body of this
Agreement by this reference, as if set forth herein in full.

1

 

 

2.               Definitions. For purposes of this Agreement, “Hazardous
Materials” means and includes those substances deemed hazardous, toxic or a
pollutant under any “Environmental Law” (defined below), including without
limitation, asbestos or any substance containing asbestos, the group of organic
compounds known as polychlorinated biphenyls, petroleum, including crude oil and
fractions thereof, flammable explosives, radioactive materials, chemicals known
or believed to cause cancer or reproductive toxicity, pollutants, effluents,
contaminants, emissions or related materials and any items included in the
definition of hazardous or toxic waste, materials or substances under any
Environmental Law. “Environmental Laws” collectively means and includes any
present and future local, state and federal law relating to the environment and
environmental conditions including without limitation, the Resource Conservation
and Recovery Act of 1986 (“RCRA”), 42 U.S.C. 6901 et seq., the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (“CERCLA”), 42
U.S.C. 9601-9657, as amended by the Superfund Amendments and Reauthorization Act
of 1986 (“SARA”); the Hazardous Materials Transportation Act, 49 U.C.S. 6901, et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. 1251 et seq.; the Clean
Air Act, 42 U.S.C. 7410 et seq.; the Clean Water Act, 33 U.S.C. 7101, et seq.;
the Toxic Substances Control Act, 15 U.S.C. 2601 et seq.; and their local
analogs; all as amended, and any regulations promulgated under any of the
foregoing statutes, or any similar state law or local ordinance.

3.               Indemnities. The undersigned hereby unconditionally jointly and
severally agree to indemnify, defend and hold Lender harmless from and against
any and all losses, liabilities, damages, injuries, reasonable costs, expenses
and claims of any and every kind whatsoever, including, without limitation, any
claim arising under any Environmental Law, paid, incurred or suffered by, or
asserted against, the Lender for, with respect to, or as a direct or indirect
result of the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or release from, the Property of any Hazardous
Material (including, without limitation, the cost of removal of any asbestos
from the Property) regardless of whether or not caused by, or within the control
of, Indemnitor (unless caused by Lender’s gross negligence or willful
misconduct). Such indemnity shall include, without limitation, the following:
(a) claims of third parties (including governmental agencies) for damages,
penalties, response costs, administrative costs, injunctive, declaratory or
other relief; (b) expenses, including reasonable fees of attorneys and experts,
of reporting or investigating the existence on or beneath the Property of any
release from the property; and (c) expenses or obligations incurred at, before
and after any trial or appeal or administrative proceeding brought under the
Environmental Laws, including, without limitation, reasonable attorneys’ fees,
witness fees (expert and otherwise), deposition costs, consultant costs, copying
and telephone charges and other expenses, all of which shall be paid by
Indemnitor promptly upon written demand therefor. In the event that such payment
is not made, Lender, in its sole discretion, may proceed to file suit against
Indemnitor to compel such payment.

2

 

 

4.               Covenants of Borrower. Borrower covenants and agrees that:

a.                Borrower shall keep, and shall use commercially reasonable
efforts to enforce the obligations of all operators, tenants, subtenants,
licensees and occupants of the Property to keep the Property free of all
Hazardous Materials (except to the extent permitted by Environmental Laws) and
shall not cause or permit the Property or any part thereof to be used for the
storage, treatment, generation, transportation, processing, handling, production
or disposal of any Hazardous Materials (except to the extent permitted by
Environmental Laws).

b.               Borrower shall comply with, and shall use commercially
reasonable efforts to enforce the obligations of all operators, tenants,
subtenants, licensees and occupants of the Property to comply with all
applicable Environmental Laws, and shall obtain and comply with, and shall use
commercially reasonable efforts to cause all operators, tenants, subtenants,
licensees and occupants of the Premises to obtain and comply with, all permits,
licenses, approvals, authorizations, consents or registrations required by any
Environmental Law in connection with the ownership, use or operation of the
Property for the storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Materials or the sale, transfer or
conveyance of the Property (collectively, the “Environmental Permits”).

c.                Borrower shall at all reasonable times upon prior notice
(except in the event of an emergency) allow Lender and its officers, employees,
agents, representatives, contractors and subcontractors reasonable access to the
Property for the purpose of ascertaining site conditions, including, but not
limited to, subsurface conditions, subject to the rights of tenants under
leases.

5.               Duration of Indemnity and Covenants. The indemnification and
covenants provided by this Agreement shall survive any payment in full of the
Note and/or release of the Property. Notwithstanding any other provision of this
Agreement, the undersigned shall have no liability for any claim (a) arising
from any violation of Environmental Law which first occurs following the date
the Lender or any affiliate takes title to the Property, unless such claim or
violation relates to the existence of Hazardous Materials on the Property
predating the date the Lender takes title to the Property, or (b) arising solely
as a result of the Lender’s gross negligence or willful misconduct. The burden
of proof with regard to establishing the date upon which Hazardous Materials
were placed or appeared in, on or under the Premises shall be upon the
undersigned. Additionally, the obligations and liabilities of Indemnitor under
this Agreement shall terminate and be of no further force and effect with
respect to any unasserted claim when all of the following conditions are
satisfied in full: (i) the Loan shall have been indefeasibly paid in full on or
prior to the Maturity Date, ii) Indemnitee shall have received, at Indemnitor’s
expense, an updated environmental report dated within sixty (60) days of the
requested release showing that there exists no matter for which the Indemnified
Parties are entitled to indemnification pursuant to this Agreement and (iii) two
(2) years have passed since the date that the Loan has been paid in full.

3

 

 

6.               Notices from Borrower. The Borrower shall, promptly after
obtaining knowledge thereof, advise Lender in writing of (a) any governmental or
regulatory actions instituted or threatened in writing under any Environmental
Law affecting the Property including, without limitation, any notice of
inspection, abatement, noncompliance or potential liability; (b) all claims made
or threatened in writing by any third party against the Borrower or the Property
relating to any Hazardous Material or a violation of a Environmental Law; and
(c) Indemnitor’s discovery of any occurrence or condition on or under the
Property or on or under any real property adjoining or in the vicinity of the
Property which could subject the Borrower or the Property to a claim under any
Environmental Law. The Borrower shall deliver to Lender any documentation or
records as Lender may reasonably request relating to such actions, claims or
discovery and which are susceptible of being obtained by Borrower without undue
cost or expense and without the necessity for initiating legal proceedings to
obtain the same.

7.               Payment of Lender’s Expenses. If Lender retains counsel for
advice or other representation in any litigation, contest, dispute, suit or
proceeding (whether instituted by Lender, the undersigned, or other party,
including any governmental agency charged with enforcement of any Environmental
Law) in any way relating to this Agreement and the indemnity described herein,
or to enforce the indemnity hereunder, then all of the reasonable attorneys’
fees arising from such services and all related expenses and court costs shall
be payable by the undersigned within thirty (30) days of demand therefor.

8.               Obligations Absolute and Waivers. The obligations of the
undersigned hereunder shall remain in full force without regard to, and shall
not be impaired by the following, any of which may be taken in such manner, upon
such terms and at such times as Lender, in its sole discretion, deem advisable
without the consent of, or notice to, the undersigned, nor shall any of the
following give the undersigned any recourse or right of action against Lender:
(1) any express or implied amendment, modification, renewal, addition,
supplement, extension or acceleration of or to the Note, all of the loan
documents executed by the undersigned or any other party in connection with the
Loan and all environmental indemnity agreements executed by the undersigned or
any other party including without limitation this Agreement (collectively, the
“Documents”); (2) any exercise or non-exercise by Lender of any right or
privilege under any of the Documents; (3) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to any of the undersigned, or any affiliate of any of the
undersigned or any guarantor, or any action taken with respect to this Agreement
by and trustee or receiver, or by any court, in any such proceeding, whether or
not the undersigned shall have had notice or knowledge of any of the foregoing;
(4) any release, waiver or discharge of any of the undersigned or any endorser
or guarantor from liability under any of the Documents or any undersigned's
grant to Lender of a security interest, lien or encumbrance in any of such
undersigned's property; (5) any subordination, compromise, settlement, release
(by operation of law or otherwise), discharge, compound, collection, or
liquidation of any of the Documents or any collateral described in any of the
Documents or otherwise, or any substitution with respect thereto; (6) any
assignment or other transfer of any of the Documents, in whole or in part; (7)
any acceptance of partial performance of any of the obligations of the
undersigned under the Documents; or (8) any consent to the transfer of any
collateral described in the Documents or otherwise.

4

 

 

9.               No Waiver. The undersigned’s obligations hereunder shall in no
way be impaired, reduced or released by reason of Lender’s omission or delay to
exercise any right described herein or in connection with any notice (except for
notices required of Lender pursuant to this Agreement), demand, warning or claim
regarding violations of any Environmental Laws governing the Property.

10.            Recourse. The undersigned’s liability hereunder shall not be
subject to, limited by or affected in any way by any “non-recourse” provisions
contained in the Note, the Guaranty or any other documents executed and
delivered in connection with the Loan. The undersigned agrees that the indemnity
provided herein is separate, independent of and in addition to the undersigned's
undertakings under the Note or the Guaranty. The undersigned agree that a
separate action may be brought to enforce the provisions of this Agreement which
shall in no way be deemed to be an action on the Note or the Guaranty.

The undersigned waive any right to require that any action be brought by Lender
against any other person before any other remedy under the Note or Guaranty or
any of the Documents may be exercised. Lender may, at its option, proceed
against Indemnitor in the first instance to collect monies when due or to obtain
performance under this Agreement, without first resorting to the Note, the
Guaranty, or any other of the Documents or any other remedy under the Note, the
Guaranty, or any other of the Documents.

11.            Successors and Assigns. Subject to the provisions of Section 5,
this Agreement and the indemnity contained in this Agreement shall be
continuing, irrevocable and binding on the undersigned and their successors and
assigns, and this Agreement shall be binding upon Borrower and Guarantor and
their successors and assigns shall inure to the benefit of Lender and Lender’s
successors and assigns. The dissolution of any of the undersigned shall not
affect this Agreement or any of the undersigned’s obligations hereunder. It is
agreed by the undersigned that their liabilities are not contingent on the
signature of any other party.

12.            Notices. Any notice, request, demand, consent, approval, or other
communication provided or permitted under this Agreement shall be in writing and
given in accordance with the terms of the Loan Agreement

 

13.            Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter contained in this Agreement.

14.            Amendment and Waiver. This Agreement may not be amended except by
a writing signed by both parties nor shall observance of any term of this
Agreement be waived except with the written consent of Lender.

5

 

 

15.            Governing Law. This Agreement shall be governed and construed as
to interpretation, enforcement, validity, construction, effect and in all other
respects by the laws, statutes and decisions of the Commonwealth of
Massachusetts, without reference to the conflicts of law or choice of laws
provisions thereof.

16.            Severability. All provisions contained in this Agreement are
severable and the invalidity or unenforceability of any provision shall not
affect or impair the validity or enforceability of the remaining provisions of
this Agreement.

17.            Headings. The descriptive headings of the paragraphs of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

 

[next page is signature page]

6

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Environmental Indemnity Agreement UNDER SEAL to be effective as of the date
first set forth above.

 

WITNESS:

 

 

 

 

 

 

 

 

_/s/ Judy L. Millette__________

BORROWER:

 

IREIT SHREWSBURY WHITE CITY, L.L.C.

 

By:  INLAND REAL ESTATE INCOME TRUST, INC.

Its: Sole Member

 

 

By: _/s/ Marcia Grant______________

Marcia Grant

Its: Assistant Secretary

 

WITNESS:

 

 

 

 

 

 

_/s/ Vivian L. Brown_________

GUARANTOR:

 

INLAND REAL ESTATE INCOME TRUST, INC.

 

 

 

By: _/s/ Marcia Grant__________________

Marcia Grant

Its: Assistant Secretary

 

 

 

 

 

 

 

[Signature page for Environmental Indemnity Agreement]

 

